                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                          EASTERN DIVISION, CLEVELAND

_______________________________________
In re:                                  )              CHAPTER 13
                                        )
       Timothy Patete,                  )              CASE NO. 20-10171 JPS
                                        )
         Debtor                         )              Judge: Jessica Price Smith
                                        )

     WITHDRAWAL OF CLAIM NO 9-1 [Residential Credit Opportunities V, LLC]
                          _______________

       The debtor, by and through counsel, hereby withdraws the claim he filed on behalf of

Residential Credit Opportunities V, LLC [Claim No. 9-1].



                                                Respectfully submitted,

                                                /s/ Richard H. Nemeth
                                                Richard H. Nemeth (#0007392)
                                                Nemeth and Associates, LLC
                                                Attorney for the debtor
                                                526 Superior Avenue, East, Ste. 1120
                                                Cleveland, OH 44114-1402
                                                216/502-1300; Fax: 216/502-1301
                                                E-Mail: mail@ohbklaw.com




20-10171-jps     Doc 36    FILED 09/14/20      ENTERED 09/14/20 15:37:01            Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on September 14, 2020, a true and correct copy of the foregoing was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

       Lauren A. Helbling, chapter 13 trustee, at lhelbling@ch13cleve.com

And by regular U.S. mail, postage prepaid, on:

       Residential Credit Opportunities V, LLC, 3020 Old Ranch Parkway, Suite 180, Seal
       Beach, CA 90740-2799;
       Residential Credit Opportunities V, LLC, c/o Managing Member, 3020 Old Ranch
       Parkway, Suite 180, Seal Beach, CA 90740-2799;
       Residential Credit Opportunities V, LLC, c/o The Corporation Trust Company, statutory
       agent, Corporation Trust Center, 1209 Orange St., Wilmington, DE 19801;
       Timothy Joseph Patete, 8182 Plains Road, Mentor, OH 44060-2374.



                                                 /s/ Richard H. Nemeth
                                                 Richard H. Nemeth (#0007392)
                                                 Attorney for the debtor




20-10171-jps     Doc 36     FILED 09/14/20       ENTERED 09/14/20 15:37:01          Page 2 of 2
